                 Case 2:19-cr-00023-MCE Document 17 Filed 04/18/19 Page 1 of 1



 1   McGREGOR W. SCOTT
     United States Attorney
 2   CAMERON L. DESMOND
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-CR-00023-MCE
12                   Plaintiff,
                                                         BILL OF PARTICULARS FOR
13          v.                                           FORFEITURE OF PROPERTY
14   RICK GLENN VARDELL,
15                   Defendants.
16

17          The United States of America, by and through McGregor W. Scott, United States Attorney for

18 the Eastern District California, and Kevin C. Khasigian, Assistant U.S. Attorney, hereby files the

19 following Bill of Particulars for Forfeiture of Property.

20          The Indictment seeks forfeiture of property pursuant to 21 U.S.C. § 853(a). The United States

21 hereby gives notice that upon the conviction of RICK GLENN VARDELL, it will also seek forfeiture of

22 the following property pursuant to the forfeiture provisions contained in the Indictment, including, but

23 not limited to:

24                   a.      Real property located at 1305 Country Club Road, Olivehurst, California, Yuba
                             County, APN: 014-391-010-000.
25

26 Dated: 4/18/2019                                                McGREGOR W. SCOTT
                                                                   United States Attorney
27                                                             By: /s/ Kevin C. Khasigian
                                                                   KEVIN C. KHASIGIAN
28                                                                 Assistant U.S. Attorney
                                                         1
                                                                                                Bill of Particulars
